DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inside" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outside" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the interior" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0084078, hereafter referred as ‘Furuyama ‘078’. Furuyama ‘078 discloses the claimed invention except for the specific teaching a height H1 of the internal member is 6.0 mm or more and 10 mm or less, and a ratio H1/H2 of the height H1 of the internal member to a height H2 of the projection is 1.00 or more and 1.70 or less. 
Furuyama ‘078 discloses a ventilation housing (figures 1-21) comprising: a housing 51; and a ventilation assembly (100, 200, 300), wherein the housing comprises a tubular projection 53 extending to project from an outer surface of the housing (figure 3) and internally having a first space AR1 communicating the inside and the outside of the housing (fig. 3, para. # 57), the ventilation assembly comprises: an internal member 11 being a tubular body having an opening 15 at a first end portion and an opening 13 at a second end portion (fig. 3); a gas-permeable membrane 19 covering the opening 15 at the first end portion of the internal member (fig. 3); and an external member 31 being a tubular body having a bottom 35 (figures 1-3), the external member 31 being joined to the internal member 11 with the internal member 11 inserted in the interior of the external member 31 from the first end portion side 15 (figures 1-3, para, #’s 54-55) , the ventilation assembly is fixed to the projection 53 with the projection inserted in the opening at the second end portion of the internal member to make an inner peripheral surface of the internal member and an outer peripheral surface of the projection abut each other (figure 3 and para. numbers 55-57), the ventilation assembly has a second space AR2 (figure 3) serving as a ventilation path connecting the gas-permeable membrane 19 and the outside of the ventilation assembly in at least one selected from the inside of the internal member, the inside of the external member, and an interspace between the internal member and the external member joined together (fig. 3, para. numbers 54-57).  The internal member has a height H1 and the projection 53 has a height H2, based on the drawings of figure 3, a ratio H1/H2 would be around 1 or slightly more.
It would have been obvious to one skilled in the art before the effective date of applicant’s claimed invention to make a height H1 of the internal member 6.0 mm or more and 10 mm or less, and a ratio H1/H2 of the height H1 of the internal member to a height H2 of the projection is 1.00 or more and 1.70 or less since such a modification would have merely been an obvious engineering choice yielding the predictable results of using different size ventilation members for different sized devices such as headlamps in order to efficiently ventilate the devices.
Regarding claim 2, the ventilation housing according to claim 1, wherein a ratio S2min/S1 between an area S1 of a cross-section of the first space AR1 taken along a plane perpendicular to a central axis of the projection (area S1 see figure 3) and a smallest total area S2min determined by comparison of values of different total areas determined at different distances (area S2 is S1 shown in fig. 3) from the gas-permeable membrane is 1.0 or more (1/1=1), the total areas each being determined for a cross-section of the second space AR2 taken along a plane perpendicular to a ventilation direction in the ventilation path, the cross-section being located at a certain distance from the gas-permeable membrane 19 (fig. 3).
Regarding claim 3, the ventilation housing according to claim 1, wherein a ratio S2out/S1 between an area S1 of a cross-section of the first space AR1 taken along a plane perpendicular to a central axis of the projection and a total area S2out of a plane consisting of a cross-section of the second space taken at a position where the second space AR2 (figure 3) is the narrowest when the second space is observed from the second end portion side (see figure 4), narrower along a central axis of the ventilation assembly is 1.0 or more.
Regarding claim 4, It would have been obvious to one skilled in the art before the effective date of applicant’s claimed invention to make a length of a portion of the internal member in a direction along the central axis 6.0 mm or more and 8.0 mm or less since such a modification would have merely been an obvious engineering choice yielding the predictable results of using different size ventilation members for different sized devices such as headlamps in order to efficiently ventilate the devices.
Regarding claim 5, the ventilation housing according to any one of claim 1, wherein the external member 31 and/or the internal member 11 has a locking mechanism 37 detachably joining the external member and the internal member together (fig. 3 and para. #’s 53-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875